Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2021.

Information Disclosure Statement
The information disclosure statement filed 10 July 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (foreign patent document cite no 2).  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 10 July 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date of each reference listed is not provided (non-patent literature document cite no 3).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of 

Specification
The disclosure is objected to because of the following informalities:
In par. [0012], “the wireless communication device” is recited where --the wireless communication module-- would be expected.
In par. [0042], “super capacitor 60” is recited where --super capacitor 56-- would be expected.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 9-10 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Regarding claim 9, the claim recites the limitation “power acquisition components” which uses a generic placeholder (“components”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to one or more of a super capacitor, a battery, and a solar cell (Applicant’s specification, par. [0042]) and equivalents thereof.

Regarding claim 10, the claim recites the limitation “wireless communication module” (alternatively recited as a “wireless communication device”) which uses a generic placeholder (“module” or “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: at least one infrared sensor in claim 1. Claim 1 is directed to an infrared presence detector, but only recites broader radiant energy sensors. No component is described as detecting infrared radiation, which would be necessary for an infrared presence detector. Claim 11 similarly needs at least one infrared sensor.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites the limitation “the wireless communication device” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner has considered --the wireless communication module--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobbinah (US 2008/0316025 A1) in view of Furry (US 2006/0091310 A1).

Regarding claim 1, as best understood, Cobbinah discloses an infrared presence detector system comprising: a sensor array including a first radiant energy sensor (202) and a second radiant energy sensor (206) with the first and second radiant energy sensors (202, 206) configured to convert radiant energy into an electrical signal; and a processor (102) coupled to the sensor array and configured to control the first and second radiant energy sensors in a sleep mode wherein the first radiant energy sensor is energized and the second radiant energy sensor is de-energized, and an active mode wherein at least the second radiant energy sensor is energized when the first radiant energy sensor detects a presence (par. [0014]-[0026], fig. 1-2).
Cobbinah discloses imaging (par. [0019]), Cobbinah does not expressly disclose a plurality of second radiant energy sensors and a focal plane array including the radiant energy sensors.
Furry discloses a focal plane array (44) comprising a plurality of radiant energy sensors (par. [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Cobbinah to include a plurality of second radiant energy sensors and a focal plane array including the radiant energy sensors.
One would have been motivated to do so to use a well-known imaging technology (FPAs) to provide the imaging described by Cobbinah. 

Regarding claim 3, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 1 further comprising a first lens (204) associated with the first radiant energy sensor (202) for viewing a first scene; and a second lens (208) associated with the plurality of second radiant energy sensors (206) for viewing the first scene (Cobbinah, par. [0014]-[0026], fig. 1-2).

Regarding claim 9, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose a power source including a plurality of power acquisition components.
Examiner takes Official Notice a power source including a plurality of power acquisition components was well-known and routinely used in the art.
Cobbinah to include a power source including a plurality of power acquisition components.
One would have been motivated to do so to provide a variety of power options in case one option fails.

	Regarding claim 10, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose a wireless communication module configured to transmit and receive signals; and a substrate platform wherein the focal plane array, the processor, and the wireless communication module are integrated onto the substrate platform.
	Examiner takes Official Notice wireless communication modules configured to transmit and receive signals and substrate platforms with an integrated focal plane array, processor, and wireless communication module were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah to include a wireless communication module configured to transmit and receive signals; and a substrate platform wherein the focal plane array, the processor, and the wireless communication module are integrated onto the substrate platform.
	One would have been motivated to do so to avoid the need for wired communication and to provide a stable arrangement for the focal plane array, the processor, and the wireless communication module.

	Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobbinah in view of Furry as applied to claim 1 above, and further in view of Tatsuoka (US 2012/0006988 A1).

Regarding claim 2, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose the first radiant energy sensor is configured to view a first scene and the plurality of second radiant energy sensors are configured to view a second scene.
Tatsuoka discloses a first radiant energy sensor (2) and a plurality of radiant energy sensors (3) are configured to view first and second scenes, respectively (par. [0024], [0048], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the teachings of Tatsuoka so that the first radiant energy sensor is configured to view a first scene and the plurality of second radiant energy sensors are configured to view a second scene.
One would have been motivated to do so to gain an advantage recited in Tatsuoka of being able to monitor both near and far detection areas (Tatsuoka, par. [0024], fig. 1).

Regarding claim 4, Cobbinah modified teaches the infrared presence detector system set forth in claim 1, but does not expressly disclose the first radiant energy sensor and the plurality of second radiant energy sensors are infrared sensors.
Tatsuoka discloses a first radiant energy sensor (2) and a plurality of radiant energy sensors (3) are configured to view first and second scenes, respectively, wherein the radiant energy sensors are infrared sensors (par. [0024], [0048], fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the teachings of Tatsuoka so that the first radiant energy sensor is configured to view a first scene and the plurality of second radiant energy sensors are configured to view a second scene.
One would have been motivated to do so to gain an advantage recited in Tatsuoka of being able to monitor both near and far detection areas (Tatsuoka, par. [0024], fig. 1).

Regarding claim 5, Cobbinah modified teaches the infrared presence detector system set forth in claim 4, wherein the infrared sensors are passive infrared sensors (Tatsuoka, par. [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the further teachings of Tatsuoka.
One would have been motivated to do so to avoid the need for an infrared illumination source which would be required for active infrared sensors.

Regarding claim 6, Cobbinah modified teaches the infrared presence detector system set forth in claim 4, but does not expressly disclose the infrared sensors are active infrared sensors.
Examiner takes Official Notice both passive and active infrared sensors were well-known and routinely used in the art.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah so that the infrared sensors are active infrared sensors.
One would have been motivated to do so to be able to detect non-infrared emitting objects.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cobbinah in view of Furry as applied to claim 1 above, and further in view of Hegg (US 2014/0253999 A1).

Regarding claim 7, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 1 further comprising: a lens (208) associated with the plurality of second radiant energy sensors (206) for depicting a first scene (Cobbinah, par. [0014]-[0026], fig. 1-2).
Cobbinah modified does not expressly disclose a beam splitter disposed between the focal plane array and the lens, and configured to re-direct a portion of the radiant energy associated with the first scene onto the first radiant energy sensor.
Hegg discloses a beam splitter (270) disposed between imaging sub-systems (220, 230) and a lens (inherent to 210), and configured to re-direct a portion of radiant energy associated with the first scene (field of view) onto a first radiant energy sensor (one of 220, 230; par. [0026]-[0027], fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah in view of the teachings of Hegg to include a beam splitter disposed between the focal plane array and the lens, and configured to re-direct a portion of the radiant energy associated with the first scene onto the first radiant energy sensor.
One would have been motivated to do so to provide more controlled direction of incident radiant energy ono the first radiant energy sensor. 

	Regarding claim 8, as best understood, Cobbinah modified teaches the infrared presence detector system set forth in claim 7, but does not expressly disclose a second lens disposed between the beam splitter and the first radiant energy sensor.
	Examiner takes Official Notice using a plurality of lenses to radiant energy onto a radiant energy sensor was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Cobbinah to include a second lens disposed between the beam splitter and the first radiant energy sensor.
	One would have been motivated to do so to improve focusing of the radiant energy onto the first radiant energy sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884